UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number:000-57169 GLOBALPAYNET HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 98-0458087 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Columbia Tower, 701 Fifth Ave., Suite 4200, Seattle, WA 98104 (Address of Principal Executive Office) (Zip Code) (206) 262-7533 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) ————— Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesþNo¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes¨ Noþ As of March 25, there were41,645,748 shares of the Registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: NONE GLOBALPAYNET HOLDINGS INC. TABLE OF CONTENTS Form 10-K Index PAGE FORWARD LOOKING STATEMENT PART I Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. (Removed and Reserved) 8 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 14 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9AT. Controls and Procedures 16 Item 9B. Other Information 17 PART III Item 10. Directors, Executive Officers and Corporate Governance 18 Item 11. Executive Compensation 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13. Certain Relationships and Related Transactions, and Director Independence 22 Item 14. Principal Accounting Fees and Services 22 PART IV Item 15. Exhibits and Financial Statement Schedules 23 Signatures 24 Index to Consolidated Financial Statements F-1 2 PART I Forward-Looking Statements Our disclosure and analysis in this Annual Report on Form10-K (this “Report”), in other reports that we file with the Securities and Exchange Commission, in our press releases and in public statements of our officers contain forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events. Forward-looking statements may turn out to be wrong. They can be affected by inaccurate assumptions or by known or unknown risks and uncertainties. Many factors mentioned in this Report, for example governmental regulation and competition in our industry, will be important in determining future results. No forward-looking statement can be guaranteed, and actual results may vary materially from those anticipated in any forward-looking statement. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current events. They use words such as “anticipate,” “estimate,” “expect” “will,” “may,” “intent,” “plan,” “believe,” and similar expressions in connection with discussion of future operating or financial performance. These include statements relating to future actions, prospective products or product approvals, future performance or results of anticipated products, expenses, financial results or contingencies. Although we believe that our plans, intentions and expectations reflected in these forward-looking statements are reasonable, we may not achieve these plans or expectations. Forward-looking statements in this Report will be affected by the following factors: the ability of the Company to raise sufficient capital to finance its planned activities, the ability of the Company to satisfy its outstanding convertible debt obligations, the ability of the Company to successfully prosecute and protect its intellectual property, and the Company’s ability to hire, manage and retain qualified personnel. The aforementioned factors do not represent an all inclusive list. Actual results, performance or achievements could differ materially from those contemplated, expressed or implied by the forward-looking statements contained in this Report. In particular, this Report sets forth important factors that could cause actual results to differ materially from our forward-looking statements. These and other factors, including general economic factors, business strategies, the state of capital markets, regulatory conditions, and other factors not currently known to us, may be significant, now or in the future, and the factors set forth in this Report may affect us to a greater extent than indicated. All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements set forth in this Report and in other documents that we file from time to time with the Securities and Exchange Commission including Quarterly Reports on Form10-Q and Current Reports on Form8-K. Except as required by law, we do not undertake any obligation to update any forward-looking statement, whether as a result of new information, future events or otherwise. ITEM 1.BUSINESS DESCRIPTION OF THE BUSINESS Background Globalpaynet Holdings Inc. (“Globalpaynet” or “GPN”) was incorporated under the laws of the State of Nevada on December30, 2004. In Mayof 2007, we changed our name to Globalpaynet Holdings, Inc., and have offices in Seattle, WA.Our wholly owned subsidiary, Globus Payments Ltd., is based in Vancouver, Canada. Globalpaynet is an information technology company that intends to be active in the management of electronic data, particularly in the areas of ePayments. We are still in the development stage, have not generated any significant revenue, and have incurred losses of approximately $23.0 million since inception.Approximately $5.6 million was spent on the development of Paystream, and $2.1 million was spent on general and administrative expenses, including cash compensation to our CEO.Additionally, we recognized stock compensation expense totaling approximately $14.1 million pursuant to stock options granted to our CEO.Other components of the $23.0 million loss include approximately $1.2 million in losses realized in marketable securities, and interest and depreciation expenses.Based on our financial history since inception, our auditors have expressed substantial doubt about our ability to continue as a going concern. During the fourth quarter of 2010, we completed the final development and testing of Paystream, our electronic payment gateway software application.We began marketing Paystream services through our partner and reseller relationships, but to date, we have not generated significant revenues. We must obtain clients who will contract to use Paystream in order to be successful.While management believes that its marketing plans will result in market acceptance of Paystream, management does not believe significant revenue will be generated during 2011, and there is no assurance that significant revenue will ever be generated.We believe that we have sufficient cash and marketable securities on hand as of the date of this filing in order to fund our operating expenses and meet our obligations for six months.If we are unable to generate material revenues, we will be forced to attempt to raise additional funds on terms which may not be favorable to GPN, if we are able to raise funds at all. 3 Paystream – Electronic Payment Processing Application PayStream is designed to be an electronic payment gateway integrated both for European and US based businesses and merchants.It is an SAP certified solution. Paystream will enable merchants to authorize, settle and manage credit card and electronic check transactions via websites, mobile devices and mail order/telephone order call centers.All businesses wanting to use a payment gateway need to be underwritten by a local national bank, as this is the norm in the merchant underwriting industry.Typically, banks located in the United States will require businesses based in the United States to have an authorized officer with a social security number sign the merchant application.European banks require each company to have an authorized officer of European nationality to sign the underwriting documents as well.Banks in the United States only underwrite risks of businesses based nationally, and European banks only underwrite the risks of businesses based in Europe. Paystream will offer a convenience to both businesses based in the United States and Europe. As an SAP certified software solution, other users of an SAP certified solution can easily integrate with Paystream payment application.This opens our market to all SAP users and SAP certified solutions providers in Europe and in the United States. Upon the completion of the final quality and testing phase, Paystream is intended to operate as a payment gateway. A payment gateway is an e-commerce application service provider service that authorizes payments for e-business, online retailers, brick and click, or traditional brick and mortar. It is the equivalent of a physical point of sale terminal located in most retail outlets. Payment gateways protect credit card details by encrypting sensitive information, such as credit card numbers, to ensure that information is passed securely between the customer and the merchant and also between merchant and the payment processor. How Paystream is Intended to Work A payment gateway facilitates the transfer of information between a payment portal (such as a website or mobile phone) and an acquiring bank. When a customer orders a product from a payment gateway-enabled merchant, the payment gateway performs a variety of tasks to process the transaction: ▪ A customer places an order on a particular portal by pressing the 'Submit Order' or equivalent button, or perhaps enters their card details using an automatic phone answering service. ▪ If the order is via a website, the customer's web browser encrypts the information to be sent between the browser and the merchant's web server.This is done via Secure Socket Layer (“SSL”) encryption. ▪ The merchant then forwards the transaction details to their payment gateway. This is another SSL encrypted connection to the payment server hosted by the payment gateway. ▪ The payment gateway forwards the transaction information to the payment processor used by the merchant's acquiring bank. ▪ The payment processor forwards the transaction information to the card association (i.e., Visa/MasterCard). ▪ If an American Express or Discover Card was used, then the processor acts as the issuing bank and directly provides a response of approved or declined to the payment gateway. ▪ Otherwise, the card association routes the transaction to the correct card issuing bank. ▪ The credit card issuing bank receives the authorization request and sends a response back to the processor (via the same process as the request for authorization) with a response code. In addition to determining the fate of the payment, (i.e. approved or declined) the response code is used to define the reason why the transaction failed (such as insufficient funds, or bank link not available). ▪ The processor forwards the response to the payment gateway. ▪ The payment gateway receives the response, and forwards it on to the website (or whatever interface was used to process the payment) where it is interpreted as a relevant response then relayed back to the cardholder and the merchant. ▪ The entire process typically takes 2–3 seconds. ▪ The merchant submits all their approved authorizations, in a "batch", to their acquiring bank for settlement. ▪ The acquiring bank deposits the total of the approved funds in to the merchant's nominated account. This could be an account with the acquiring bank if the merchant does their banking with the same bank, or an account with another bank. ▪ The entire process from authorization to settlement to funding typically takes 3 days. SAP certification of PayStream Paystream is certified by SAP AG as a global payment gateway certified on SAP’s NetWeaver Platform. This certification was achieved in July 2009 and confirms that Paystream is compatible to run on SAP’s NetWeaver platform described above.SAP AG, together with its subsidiaries, develops, markets, and sells enterprise application software products for corporations, government agencies, and educational institutions in Europe, the Middle East, Africa, North America, Latin America, and the Asia Pacific Japan region. Globalpaynet is part of the Software Solution Partners in the SAP Partner Edge Program and, through this program, has access to over 100,000 SAP enterprise partners who could use Paystream services.Being a Software Solutions Partner of SAP enhances our branding and credibility of Paystream, as SAP is a globally recognized enterprise software. 4 The Data Center Through our partnership with GlobeX, we have access to a Swiss data center located in Geneva, Switzerland.This facility features multiple physical and electronic security systems, including biometric authentication, 24/7 manned surveillance, automated surveillance systems, multiple checkpoints, highly secure rooms, restricted passageways and multi-person access controls. Additional monitoring equipment is installed within Globalpaynet’s servers’ racks in order to provide real time notification (e-mail, SMS) of any physical access to the facility. The servers are hosted in an ISO 9001:2000 certified building providing a complete data center infrastructure service: a secure, reliable and cost-effective way to ensure the continuous availability of business systems and applications.This facility will be used to store Paystream transactions processed in the international market.There is no extra cost billed to Globalpaynet to store Paystream transactions in this data center. As this facility is used to host Securus and EHRmedi services which we plan to sell pursuant to our licensing agreement with Globex, we will pay to Globex the cost of operations for those services associated with this data center facility. Such costs include standard memory storage costs which will vary from time-to-time depending on the cost of servers used and the amount of storage used to store Globalpaynet’s clients in the USA and Canada.Pursuant to the licensing agreement, which was amended in February 2011 to include Canada.As of January 2011, we will also remit to Globex a licensing fee of 20% of gross sales from the sale of Securus and EHRmedi services. PCI DSS compliance Introduction to the PCI DSS compliance Beginning in the late 1990’s when credit fraud became rampant, the major credit cards industries combined their efforts to provide guidelines on how to handle sensible personal data related to credit card payments. In 2004, these efforts resulted in the first version of the Payment Card Industry Data Security Standard (“PCI DSS”), which is now becoming mandatory for all entities involved in the processing of credit card data during a payment. The standards apply to all organizations that store, process or transmit cardholder data – with guidance for software developers and manufacturers of applications and devices used in those transactions. Prior to October 2008, the PCI Council (composed by American Express, Discover Financial Services, JCB International, MasterCard Worldwide and Visa Inc.) monitored the conformance to the standard only in North America, but since the updated rules of PCI DSS became effective on October 30 2008, the PCI council along with PCI Europe are pushing global banks and all companies processing, storing, or transmitting cardholder data to be PCI DSS compliant. We have engaged SecurityMetrics to certify our platform and perform PCI Scans (ASV), PCI audits (QSA), PA-DSS audits, penetration tests and forensic analysis.SecurityMetrics is a Qualified Payment Application Security Company (QPASC) and offers a security appliance with vulnerability assessment, intrusion detection and intrusion prevention functionality. Competition The payment processing industry is highly competitive. We will compete with many small and large companies compete to provide payment processing services and related services to a wide range of merchants. There are a number of large transaction processors, including First Data Merchant Services Corporation, Cybersource, Chase Paymentech and Global Payments, Inc., who serve a broad market spectrum from large to small merchants and provide banking, automatic teller machine, and other payment-related services and systems in addition to card-based payment processing. There are also a large number of smaller transaction processors that provide various services to small and medium-sized merchants. Our largest competitor in the United States is Authorize.net. Since 1996, Authorize.Net has been a leading provider of payment gateway services, managing the submission of billions of transactions to the processing networks on behalf of merchant customers. Authorize.Net is a solution offered by CyberSource Corporation, a wholly owned subsidiary of Visa.Our largest competitor in Canada is Chase Paymentech. Marketing strategy We plan to market Paystream mainly through online search engine optimization, online marketing, including an email marketing campaign, and through the SAP network of companies and partners.We also plan to build a network of resellers and form various partnerships in order to sell our proprietary and licensed web-based applications for electronic data management, Paystream, Securus and EHRmedi.Our short term marketing strategy will be to develop a partner strategy and program by type of partner such as: ● Technology partners (e.g. SAP) ● Implementation and solution partners (e.g. local IT integrators) ● Managed services partners (e.g. ISPs, web sites creators) 5 SOURCES AND AVAILABILITY OF RAW MATERIALS AND PRINCIPAL SUPPLIERS Our payment gateway services are not dependent on the availability of raw materials. As such, we do not need to purchase raw materials nor do we use or rely on outside suppliers or vendors to make our credit card processing gateway services available to merchants. CUSTOMERS We are a development stage company, and as such, we have not generated any significant revenue.The revenue that we have generated is minimal and was transacted with only a few customers. Accordingly, we acknowledge that we face substantial risk and recognize that the challenges relevant to building a broader, larger clientele are formidable. We have begun developing a partner and reseller program designed to build our client base and alleviate our dependence on a small base of customers. INTELLECTUAL PROPERTY Our intellectual property consists of our internally-developed proprietary technology that underlies our core platform, Paystream. We rely on agreements with contractors and other parties with whom we do business in order to limit access to and disclosure of our proprietary information, as well as to clarify rights to intellectual property associated with our business.To date we have not registered for statutory copyright protection.A logomark application for Paystream has been filed by Renovatio Media Group S.A., and such logomark rights, if approved will be transferred automatically to Globalpaynet Holdings Inc. GOVERNMENT APPROVAL & GOVERNMENT REGULATION AND LEGAL UNCERTAINTIES — REGULATORY BACKGROUND. We are not currently subject to direct federal, state or local regulation other than regulations applicable to businesses generally and directly applicable to online commerce. We are not currently subject to direct regulation by any governmental agency other than laws and regulations generally applicable to businesses. Notably, Globalpaynet promotes best practices and ethical business conduct in relation to our corporate culture and its day-to-day operations. As Internet use gains popularity, it is possible that a number of laws and regulations may be adopted with respect to the Internet. These laws may cover issues such as user privacy, freedom of expression, pricing, content and quality of products and services, taxation, advertising, intellectual property rights and information security. Furthermore, the growth of online commerce may prompt calls for more stringent consumer protection laws. Several states have proposed legislation to limit the uses of personal user information gathered online or require online services to establish privacy policies. The Federal Trade Commission has also initiated action against at least one online service regarding the manner in which personal information is collected from users and provided to third parties. Management does not contemplate providing personal information regarding our customers to third parties. However, the adoption of additional consumer protection laws could create uncertainty in Web usage and reduce the demand for our products and services. Governments have and may continue to enact legislation applicable to us in areas such as content distribution, performance and copying, other copyright issues, network security, encryption, the use of key escrow data, privacy protection, caching of content by server products, electronic authentication or "digital" signatures, illegal or obscene content, access charges and retransmission activities. The applicability to the Internet of existing laws governing issues such as property ownership, content, taxation, defamation and personal privacy is also uncertain. Export or import restrictions, new legislation or regulation or governmental enforcement of existing regulations may limit the growth of the Internet, increase our cost of doing business or increase it legal exposure. In addition, because our services are intended to be made available over the Internet in multiple states and foreign countries, other jurisdictions may claim that we are required to qualify to do business in that state or foreign country. Our failure to qualify in a jurisdiction where it is required to do so could subject it to taxes and penalties. It could also hamper our ability to enforce contracts in these jurisdictions. The application of laws or regulations from jurisdictions whose laws do not currently apply to the business could have a material adverse effect on the business, results of operations and financial condition. Management is not certain how our business may be affected by the application of existing laws governing issues such as property ownership, copyrights, encryption and other intellectual property issues, taxation, libel, and export or import matters. The vast majority of these laws were adopted prior to the advent of the Internet. As a result, they do not contemplate or address the unique issues of the Internet and related technologies. Changes in laws that are intended to address these issues could create uncertainty in the Internet market place. 6 COSTS OF RESEARCH AND DEVELOPMENT ACTIVITIES Since inception, approximately $5.5 million has been spent on the development of our proprietary software platform, Paystream, including costs for payments for engineering services, PCI DSS audit fees, and platform maintenance fees. COSTS AND EFFECTS OF COMPLIANCE WITH ENVIRONMENTAL LAWS As a credit card transaction processing gateway, Globalpaynet is not impacted by the costs and effects of compliance with environmental laws, other than the laws and regulations generally applicable to businesses. Globalpaynet operates with a high level of respect for and promotes the protection of the environment, and is not aware of circumstances that would create any significant financial responsibility for environmental matters. EMPLOYEES Globalpaynet does not employ salaried full-time or part time staff.Our subsidiary, Globus Payments, employs one person, who is an affiliate of our Chairman and Chief Executive Officer.All other individuals that work for the Company are independent contractors who are compensated on a commission basis or on a contract payment basis. Alain Ghiai, our Chairman and Chief Executive Officer and the sole member of our board of directors, has no employment or other agreement with us, but our wholly-owned subsidiary, Globus Payments Ltd., has entered into a consulting agreement with Mr.Ghiai. For more information on the consulting agreement, please refer to “Certain Relationships and Related-Party Transactions” in Item 13 of this Report on Form10-K. AVAILABLE INFORMATION We file electronically with the Securities and Exchange Commission our annual reports on Form10-K, quarterly reports on Form10-Q, and current reports on Form8-K, pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934. You may obtain a free copy of our reports and amendments to those reports on the day of filing with the SEC by going to http://www.sec.gov. 7 ITEM 1A. RISK FACTORS Not applicable (Globalpaynet Holdings is a smaller reporting company). ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable (Globalpaynet Holdings is a smaller reporting company). ITEM 2.PROPERTIES Globalpaynet leases office space at Columbia Tower, 701 Fifth Avenue Suite 4200, Seattle WA, 98104, USA, as well as two offices in Vancouver, BC and Kamloops BC, Canada on a month to month basis. The Company believes its existing facilities will be adequate to meet its anticipated needs for the foreseeable future. Substantially all of our development hardware and software and certain of our computer hardware operations are located at Radiant Communications, at 1600 - 1050 West Pender Street, in Vancouver, B.C., Postal Code:V6E 4T3, Canada. ITEM 3. LEGAL PROCEEDINGS There are no material legal proceedings currently pending or threatened against Globalpaynet. ITEM 4. (REMOVED AND RESERVED) 8 PART II ITEM5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERSAND ISSUER’S PURCHASES OF EQUITY SECURITIES There is presently no public market for our shares of common stock. Our common stock has never traded in a public market. We anticipate applying for trading of our common stock on the Over the Counter Bulletin Board (“OTCBB”). If and when our common stock is traded on the OTCBB, most likely the shares will be subject to the provisions of Section15(g) and Rule15g-9 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), commonly referred to as the “penny stock” rule. Section15(g) sets forth certain requirements for transactions in penny stocks and Rule15g9(d)(1) incorporates the definition of penny stock as that used in Rule3a51-1 of the Exchange Act. The Commission generally defines penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions. Rule3a51-1 provides that any equity security is considered to be a penny stock unless that security is: registered and traded on a national securities exchange meeting specified criteria set by the Commission; authorized for quotation on The NASDAQ Stock Market; issued by a registered investment company; excluded from the definition on the basis of price (at least $5.00 per share) or the issuer’s net tangible assets; or exempted from the definition by the SEC. If the Company’s shares are deemed to be a penny stock, trading in the shares will be subject to additional sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors, generally persons with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse. For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of such securities and must have received the purchaser’s written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the first transaction, of a risk disclosure document relating to the penny stock market. A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, and current quotations for the securities. Finally, the monthly statements must be sent disclosing recent price information for the penny stocks held in the account and information on the limited market in penny stocks. Consequently, these rules may restrict the ability of broker dealers to trade and/or maintain a market in the Company’s common stock and may affect the ability of shareholders to sell their shares. Holders. As of March 25, 2011, our common stock was held by 61 holders of record. Dividends. We have not declared any dividends, and we do not plan to declare any dividends in the foreseeable future. There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1.we would not be able to pay our debts as they become due in the usual course of business; or 2.our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. 9 Securities authorized for issuance under equity compensation plans. We have no equity compensation plans, either approved or not approved by our shareholders. However, our board of directors may, at its discretion, make option or other equity compensation grants to employees or consultants as needed. On January17, 2008, we issued an option to purchase 200,000,000 shares of our common stock to Alain Ghiai, our sole director, Chairman and Chief Executive Officer, at an exercise price of $2.00 per share. Equity Compensation Plan Information Plan category Numberofsecuritiesto beissueduponexercise ofoutstandingoptions, warrantsandrights (a) Weighted-average exercisepriceof outstandingoptions, warrantsandrights (b) Numberofsecurities remainingavailable forfutureissuance underequitycompensation plans(excludingsecurities reflectedincolumn(a)) (c) Equity compensation plans approved by security holders - - - Equity compensation plans not approved by security holders $ - Total $ - ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and the notes to those statements included elsewhere in this report. In addition to the historical consolidated financial information, the following discussion and analysis contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors. Forward Looking Statements This portion of this prospectus includes statements that constitute “forward-looking statements.” Forward-looking statements give our current expectations or forecasts of future events. Forward-looking statements may turn out to be wrong. They can be affected by inaccurate assumptions or by known or unknown risks and uncertainties. Many factors mentioned in this prospectus, for example governmental regulation and competition in our industry, will be important in determining future results. No forward-looking statement can be guaranteed, and actual results may vary materially from those anticipated in any forward-looking statement. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current events. They use words such as “anticipate,” “estimate,” “expect” “will,” “may,” “intent,” “plan,” “believe,” and similar expressions in connection with discussion of future operating or financial performance. These include statements relating to future actions, prospective products or product approvals, future performance or results of anticipated products, expenses, financial results or contingencies. Although we believe that our plans, intentions and expectations reflected in these forward-looking statements are reasonable, we may not achieve these plans or expectations. Forward-looking statements in this Report will be affected by the following factors: our ability to raise sufficient capital to finance our planned activities, our ability to successfully prosecute and protect our intellectual property, and our ability to hire, manage and retain qualified personnel. The aforementioned factors do not represent an all inclusive list. Actual results, performance or achievements could differ materially from those contemplated, expressed or implied by the forward-looking statements contained in this prospectus. In particular, this prospectus sets forth important factors that could cause actual results to differ materially from our forward-looking statements. These and other factors, including general economic factors, business strategies, the state of capital markets, regulatory conditions, and other factors not currently known to us, may be significant, now or in the future, and the factors set forth in this prospectus may affect us to a greater extent than indicated. All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements set forth in this prospectus and in other documents that we file from time to time with the Securities and Exchange Commission. Except as required by law, we do not undertake any obligation to update any forward-looking statement, whether as a result of new information, future events or otherwise. 10 In addition, the foregoing factors may affect generally our business, results of operations and financial position. Forward-looking statements speak only as of the date the statement was made. We do not undertake and specifically decline any obligation to update any forward-looking statements. Critical Accounting Policies and Estimates Our Management’s Discussion and Analysis section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Off-Balance Sheet Arrangements The Company has no material transactions, arrangements, obligations (including contingent obligations), or other relationships with unconsolidated entities or other persons that have or are reasonably likely to have a material current or future impact on its financial condition, changes in financial condition, results of operations, liquidity, capital expenditures, capital resources, or significant components of revenues or expenses. Market Risk In the normal course of business, the Company is exposed to foreign currency exchange rate and interest rate risks that could impact its results of operations. Revenue Recognition Codification Topic 605 requires that four basic criteria be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services have been rendered; (3) the fee is fixed or determinable; and (4) collectability is reasonably assured. Should changes in conditions cause management to determine that these criteria are not met for certain future transactions, revenue recognized for a reporting period could be adversely affected. Accounting for Income Taxes The Company accounts for income taxes under the asset and liability method. Under this method, deferred assets and liabilities are recognized based on anticipated future tax consequences attributable to differences between financial statement carrying amounts of assets and liabilities and their respective tax bases. The Company establishes a valuation allowance to the extent that it is more likely than not that deferred tax assets will not be recoverable against future taxable income. Reporting Currency A majority of the Company’s transactions are denominated in US currency so the Company has adopted the US dollar as its functional and reporting currency. Discussion of Operations Since inception, we have been building our core product, Paystream, an Internet Protocol (“IP”)-based secure payment gateway designed to provide services that enables online merchants to authorize, settle, manage risk, and manage credit card or electronic check transactions via websites and mobile devices. The portal was completed in July 2010 and is in the final quality control and testing stage. We incurred losses of approximately $1.4 and $7.4 million in the years ending December 31, 2010 and 2009, respectively, and approximately $23.0 million since inception.Approximately $5.6 million was spent on the development of Paystream, and $2.1 million was spent on general and administrative expenses, including cash compensation to our CEO.Additionally, we recognized stock compensation expense totaling approximately $14.1 million pursuant to stock options granted to our CEO.Other components of the $23 million loss include approximately $1.2 million in losses realized in marketable securities, plus interest and depreciation expenses. 11 We are developing a partner and reseller network to marketPaystream services and solutions. We also plan to market additional complementary services that can be bundled with Paystream. On August 23, 2010, we formalized our relationship with GlobeXPayNet S.A., (renamed GlobeX Data S.A. in 2008) (“GlobeX”) by signing a ten-year exclusive distribution agreement (licensing agreement?) to market and distribute GlobeX’s two web-based software application suites Securus and EHRmedi in the United States.The agreement was amended in March 2011 to include Canada.Securus is a digital asset management tool, and EHRmedi is an electronic health records management system. We began marketing Securus to the US market in September 2010 but have not and do not expect to generate significant revenues for at least six months.Should the marketing of Securus be successful, we plan to market EHRmedi in the second half of 2011 in the US market.Both Securus and EHRmedi are SAP certified. We believe that online electronic payment (the payment for goods and services via the Internet) continues to improve the business landscape by providing increasing volumes of information exchange across international borders and fields of business.We believe E-Commerce is a necessity for businesses that desire to expand markets globally, and provides a relatively low-cost means of distributing goods and services, increasing efficiencies, and providing better, more personalized customer services. Secure credit card transaction processing has become a vital aspect of electronic payment transactions because the use of credit cards and card-not-present transactions, in particular, has played a significant role in the growth of e-Commerce over the Internet. We further believe that the growth trend for electronic data transaction will continue to grow for years to come as more and more consumers and business utilize the Internet and feel more comfortable in purchasing goods and services from online stores. Our network is tested regularly for security breaches and failures by a third party quality security assessor, Security Metrics Inc. Our network is certified by the quality security assessor as a Payment Card Industry Data Security Standard (“PCI DSS”) certified gateway and as a secure gateway for credit card transaction processing. International Operations In August 2007, we established a relationship and entered into a Marketing Agreement with GlobeX and placed it in charge of all international sales and developments for the Paystream electronic payment gateway application in non-US and Canadian markets.In exchange for GlobeX’s sales and development activities, we paid a one-time fee equal to 500,000 Euros.Over the term of the 10-year agreement, no further payments will be made to GlobeX for these services, and GlobeX will pay Globalpaynet 20% of the gross sales generated from GlobeX’s sale and distribution of services provided through Paystream.GlobeX plans to market the Paystream electronic payment gateway product internationally through its integration partners such as SAP A.G., its sales force and network in western and eastern Europe.We do not expect to generate revenues from this venture until the latter part of 2011.Our subsidiary, Globus Payments Ltd., has also contracted with GlobeX to perform all ofits PCI compliance work. In July 2008, GlobeX obtained a certification from SAP A.G. for Globalpaynet’s Paystream payment gateway application, thereby achieving for Paystream global Ecohub partner status.This certification and status can assist GlobeX and Globalpaynet in the marketing of Paystream potentially to all of SAP’s Ecohub partners.Ecohub is an online marketplace for certified solutions by SAP Partners. GlobeX established a reselling partnership with DataCash Ltd., a payment integrator to banks in the United Kingdom and plans to use all its tools to promote our services internationally. Datacash was acquired by Mastercard in October 2010, and we anticipate that any benefit from this relationship, if any, will be delayed until at least the end of 2011.GlobeX has offices in Geneva, Switzerland and a subsidiary in London, United Kingdom. On August 23, 2010, we formalized our licensing arrangement with GlobeX Data by signing a Licensing Agreement to sell and distribute GlobeX’s Securus®, SecurusVault, MediVault, LexVault, FinVault and EHRmedi® lines of services.These services allow individuals and businesses to manage their digital assets by storing them offsite in data centers in Switzerland or Canada. Securus is a digital asset management tool that combines online backup, cloud computing and other services into one robust solution with a set of innovative features.These features include real-time online backup, file versions history, multi-device synchronization, web remote access and file sharing, email and multi-accounts user management. EHRmedi is an electronic health records management tool modeled after Securus but tailored to the medical industry. Pursuant to the terms of the agreement, as amended in February 2011, we have the exclusive rights to sell Securus and EHRmedi and use all logomarks associated with Securus and EHRmedi to the US and Canadian markets until December 31, 2020.We will pay a licensing fee of 20% of gross sales from the sale of Securus and EHRmedi to GlobeX Data.We will also pay to Globex the cost of memory storage and platform maintenance related to any of these services which we sell or distribute. 12 Limited Operating History; Need for Additional Capital There is little historical financial information about us upon which to base an evaluation of our performance. We are a development stage corporation and have not generated significant revenues from operations. We cannot guarantee we will be successfulin our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capitalresources, possible delays in the development of our properties,and possible cost overruns due to price and cost increases in services. RESULTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2, 2009. Revenue Net revenue totaled $1,038 for the year ended December31, 2010 compared to $3,167 for the year ended December31, 2009.2010 revenue was generated by the sale of Securus, and 2009 revenue was generated from transaction processing fees.As a development stage company, we have not yet begun generating a sustainable revenue stream, and we believe the variance from year to year is not significant to the overall business strategy. Officer’s compensation Officer’s compensation consists of an annual fee of approximately $100,000 to our Chief Executive Officer and stock based compensation. Stock based compensation expenses, which were a result of a stock option issued to our Chief Executive Officer, and which vested over a two year service period from January 2008 to January 2010, totaled $256,117 in 2010 as compared to $5,499,094 in 2008.Fiscal 2010 expenses included only one month of amortization expense as compared to a full year in fiscal 2009. General and administrative expenses General and administrative expenses are comprised of professional fees, occupancy expenses, travel expenses, supplies, maintenance and other engineering fees related to Paystream upon completion of the development phase, maintenance expenses related to Securus, and other overhead expenses.General and administrative expenses totaled $616,006 for the year ended December31, 2010, which was an increase of 121.7% as compared to $277,816 for the year ended December 31, 2009.The higher level of expense is principally a result of maintenance expenses for Paystream and Securus. Research and development expenses Research and development expenses consist of costs to develop our proprietary software platform.Costs include payments for engineering services, PCI DSS audit fees, and platform maintenance fees through the third quarter of 2010, when the platform was fully developed and tested.Research and development costs decreased 67.8%, or $565,324, from $834,046 for the year ended December 31, 2009 to $268,722 for the year ended December 31, 2010.The decrease was a result of fewer requirements for engineering services and related expenses as our research and development efforts progressed toward and reached final completion in July 2010.A portion of the decrease was related to the decrease in the fair value of common stock issued for these services in 2010 which totaled approximately $90,900, as compared to approximately $205,172 in 2009. Depreciation and amortization expenses Depreciation and amortization expenses increased slightly to 30,756, during the year ended December 31, 2010, as compared to expenses totaling $23,430 for the year ended December 31, 2009.The increase was a result of a full year of depreciation expense in 2010 of property and equipment that was placed into service in 2009.The property and equipment is a component of our infrastructure supporting our current research and development efforts and ultimately for the support of our future operations. Loss on marketable securities and foreign currency translation We recognized a $16,190 loss on our investment in marketable securities for the year ended December 31, 2010, as compared to $656,733 for the year ended December 31, 2009.Principally all of the 2009 loss was incurred but not realized during fiscal 2008 during a particularly volatile period of the financial market.A portion of these losses were offset by an unrealized gain in the translation of foreign currency. Net loss We incurred a net loss totaling $1,372,142 for the year ended December31, 2010, compared to a net loss of $7,413,608 for the year ended December 31, 2009, The decrease was primarily due to the decrease in both stock compensation expense and losses from the sale of marketable securities in fiscal 2010. 13 Liquidity At December31, 2010, we had cash reserves totaling $22,031 and short-term securities with a fair value of $827,811.We have invested a portion of our cash reserves in marketable securities, including various stocks and liquid securities that are traded on national exchanges in the United States and Canada.The securities are highly liquid and are subject to risk and all fluctuations in the financial markets. In certain periods prior to December 31, 2010, some of these investments served as security for short term bank borrowings, which could be liquidated upon repayment via sale of the securities.Upon acquisition, these investments are recorded at cost, and at each balance sheet date, are reported at fair value in accordance with paragraph 825-10-50-10 of the FASB Accounting Standards Codification Unrealized gains and losses reported as a separate component of accumulated other comprehensive income (loss) in stockholders’ equity.Realized gains and losses and permanent declines in value, if any, on available-for-sale securities are reported in other income or expense as incurred Since inception, we have used our common stock to raise money for business development and corporate expenses. The total amount we have raised since inception is $7,899,595. As of December 31, 2010, we have used approximately $7.5 million of these funds to fund our operations which have been devoted to the development of our infrastructure and portal.We believe this development is nearing completion stages, and we have reduced both our general and administrative expenses and research and development expenses during the past year.Cash used in operations totaled $1,021,116 and $886,991 during the years ending December 31, 2010 and 2009, respectively..There is no assurance that we will begin generating cash flow from operations sufficient to fund our operations in the foreseeable future.. We believe that our cash reserves including our marketable securities as of December 31, 2010, will sustain our operations for the next six to nine months. We have sustained substantial losses and are still in the development stage. We have not attained profitable operations and may be dependent upon obtaining financing. For these reasons there is a risk that we will be unable to continue as a going concern.The financial statements accompanying this report on Form 10-K contemplate our continuation as a going concern. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 14 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA GLOBALPAYNET HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) December 31, 2010 and 2009 INDEX TO THE FINANCIAL STATEMENTS TABLE OF CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 CONSOLIDATED BALANCE SHEETS AT DECEMBER 31, 2010 and 2009 F-2 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2010 and 2, 2004 (INCEPTION) THROUGH DECEMBER 31, 2010 F-3 STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM DECEMBER 30, 2004 (INCEPTION) THROUGH DECEMBER 31, 2010 F-4 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2010 and 2, 2004 (INCEPTION) THROUGH DECEMBER 31, 2010 F-5 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS F-6 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Globalpaynet Holdings, Inc. (A development stage company) Seattle, Washington We have audited the accompanying consolidated balance sheets of Globalpaynet Holdings, Inc., a development stage company, (the “Company”) as of December 31, 2010 and 2009 and the related consolidated statements of operations, stockholders’ equity and cash flows for the years then ended and for the period from December 30, 2004, (inception) through December 31, 2010. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended and for the period from December 30, 2004 (inception) through December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the consolidated financial statements, the Company had a deficit accumulated during the development stage at December 31, 2010, and had a net loss and net cashed used in operating activities for the year then ended, respectively, with minimal revenues since inception. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans in regards to these matters are also described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Li & Company, PC Li & Company, PC Skillman, New Jersey March 30, 2011 F-1 GLOBALPAYNET HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses Marketable securities Total current assets Property and Equipment Furniture and fixtures (net of accumulated depreciation of $5,180 and $3,568, respectively) Computers and software (net of accumulated depreciation of $68,707 and $39,528, respectively) Total property and equipment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities, related party TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY: Preferred stock: $0.001 par value, 5,000,000 shares authorized:1,000,000 shares designated Series A Preferred stock: $0.001 par value, 1,000,000 shares designated:1,000,000 shares issued and outstanding Common stock: $0.001 par value, 300,000,000 shares authorized: 41,645,748 and 40,443,748 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements F-2 GLOBALPAYNET HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the year ended December 31, From December 30, 2004 (Inception) through December 31, Revenues realized during the development stage $ $ $ Operating expenses Research and development Sales and marketing - Officer's compensation General and administrative expenses Depreciation and amortization Total operating expenses Loss from operations ) ) ) Other (income) expense: Interest (income) expense, net ) (Gain) loss on marketable securities, net Foreign exchange transaction (gain) loss ) ) Total other income (expense) Loss before taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to the consolidated financial statements F-3 GLOBALPAYNET HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the Period from December 30, 2004 (Inception) through December 31, 2010 Preferred Stock Common Stock Additional Paid in Capital Accumulated Other Comprehensive Income (Loss) Deficit Accumulated During the Development Stage Total Stockholders’ Equity Shares Amount Shares Amount Balance, December 31, 2006 $ $ $ ) $ Shares issued for cash at $0.50 per share, net of $699,925 expenses Shares issued as placement fee Shares issued for cash at $0.75 per share Shares issued for services at $0.50 per share Preferred shares issued for services - related party Comprehensive income (loss) Foreign currency translation gain Unrealized gain on marketable securities Net loss ) ) Total comprehensive income (loss) ) Balance, December 31, 2007 ) Shares issued for cash at $0.80 per share, net of $32,615 expenses Shares issued for services at $0.80 per share Shares issued for cash at $2.00 per share 12 Options issued as compensation Comprehensive income (loss) Foreign currency translation gain Unrealized loss on marketable securities ) ) Net loss ) ) Total comprehensive income (loss) ) Balance, December 31, 2008 ) ) Shares issued for services at $0.80 per share Shares issued for services at $0.30 per share 75 Shares issued for cash at $0.30 per share 55 Shares issued for cash at $0.45 per share Options issued as compensation Comprehensive income (loss) Foreign currency translation loss ) ) Unrealized gain on marketable securities Net loss ) Total comprehensive income (loss) ) Balance, December 31, 2009 ) Shares issued for services at $0.45 per share Shares issued for cash at $0.45 per share Options issued as compensation Comprehensive income (loss) Foreign currency translation gain Unrealized gain on marketable securities Net loss ) ) Total comprehensive income (loss) ) Balance, December 31, 2010 $ ) $ See accompanying notes to the consolidated financial statements. F-4 GLOBALPAYNET HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the year ended December 31, From December 30, 2004 (Inception) through December 31, 2010 OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation and amortization Stock compensation Fair value of shares issued for services Realized loss on sale of marketable securities Changes in operating assets and liabilities: Prepaid expenses ) ) ) Accounts payable Accrued liabilities - related party ) Net cashused in operating activities ) ) ) INVESTING ACTIVITIES Purchase of property and equipment ) ) ) Purchase of marketable securities ) ) ) Proceeds from sale of marketable securities - Net cash provided by (used in) investing activities ) ) FINANCING ACTIVITIES Proceeds from sale of common stock Proceeds from short term borrowings - - Repayment of short term borrowings - ) ) Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGES ON CASH NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ Supplemental disclosures Cash paid for Interest $ $ $ Income taxes $
